Opinion by
Walker, P. J.
§ 828. Account sworn to is prima facie evidence; items of, need not be entered in account booh; case stated. Appellants sued appellees upon a promissory note for $358.62. Appellees pleaded that said note was without consideration, and obtained from them by means of fraudulent representation. They also pleaded a counterclaim in the form of an account verified by affidavit in accordance with the statute. Verdict and judgment for appellees for the amount of their counterclaim and costs. Held: The account of appellees, being sworn to in accordance with the statute, was prima facie evidence of its correctness. The fact that the items of said account had not been entered in an account book did not destroy or affect the quality of such evidence. The law imposes no such condition upon the validity of a sworn account filed in a suit under, the statute as to require that the entries be made in account books at any particular time, or that they should be made in such books at any time.
§ 829. Charge; if not full enough, special instructions should be requested. The charge of the court, as far as it stated the law applicable to the case, was clear, accurate and comprehensive. If the plaintiffs desired any farther instructions as to the law applicable to any particular phase of the case, they should have requested the instructions desired, and not having done so, this court will not reverse the judgment because the charge did not embrace such matters as were omitted.
Affirmed.